Exhibit 10.2

PRIORITY CONFIRMATION JOINDER

Reference is made to the Intercreditor Agreement, dated as of May 11, 2015 (as
amended, supplemented, amended and restated or otherwise modified and in effect
from time to time, the “Intercreditor Agreement”) between TORONTO DOMINION
(TEXAS), LLC, as Priority Lien Agent for the Priority Lien Secured Parties (as
defined therein), and Morgan Stanley Senior Funding, Inc., as Second Lien
Collateral Trustee for the Second Lien Secured Parties (as defined therein).

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Intercreditor Agreement. This Priority Confirmation Joinder is
being executed and delivered pursuant to Section 4.04(a) of the Intercreditor
Agreement as a condition precedent to the debt for which the undersigned is
acting as representative being entitled to the rights and obligations of being
Second Lien Obligations under the Intercreditor Agreement.

1. Joinder. The undersigned, Wilmington Trust, National Association, a national
banking association (the “New Representative”) (i) as trustee (in such capacity
the “Second Lien Trustee”) under that certain Indenture, dated as of October 18,
2018 (the “Second Lien Indenture”) by and among the New Representative as Second
Lien Trustee, W&T Offshore, Inc. and the guarantors party thereto and (ii) as
collateral trustee (in such capacity the “Second Lien Collateral Trustee”) under
that certain Collateral Trust Agreement, dated as of October 18, 2018 (the
“Second Lien Collateral Trust Agreement”) by and among the New Representative as
Second Lien Collateral Trustee, W&T Offshore, Inc. and the grantors party
thereto hereby:

(a) represents that the New Representative has been authorized to become a party
to the Intercreditor Agreement on behalf of the Second Lien Secured Parties
under the Second Lien Substitute Facility as a Second Lien Collateral Trustee
(in the case of the Second Lien Collateral Trustee), a Second Lien
Representative (in the case of the Second Lien Collateral Trustee and the Second
Lien Trustee) and a Secured Debt Representative (in the case of the Second Lien
Collateral Trustee) under the Intercreditor Agreement for all purposes thereof
on the terms set forth therein, and to be bound by the terms of the
Intercreditor Agreement as fully as if the undersigned had executed and
delivered the Intercreditor Agreement as of the date thereof; and

(b) agrees that its address for receiving notices pursuant to the Intercreditor
Agreement shall be as follows:

Wilmington Trust, National Association, as Second Lien Trustee and Second Lien
Collateral Trustee

15950 North Dallas Parkway, Suite 550

Dallas, Texas 75248

Attention: W&T Offshore, Inc. Senior Second Lien Notes Administrator

Facsimile: (888) 316-6238

2. Priority Confirmation.

The undersigned New Representative, on behalf of itself and each holder of
Obligations in respect of the Series of Second Lien Debt that constitutes the
Second Lien Substitute Facility for which the undersigned is acting as Second
Lien Representative and Second Lien Collateral Trustee hereby agrees, for the
benefit of all Secured Parties and each future Secured Debt Representative, and
as a condition to being treated as Secured Debt under the Intercreditor
Agreement, that:

 

1



--------------------------------------------------------------------------------

(a) all Second Lien Obligations will be and are secured equally and ratably by
all Second Liens at any time granted by W&T or any other Grantor to secure any
Obligations in respect of such Series of Second Lien Debt, whether or not upon
property otherwise constituting Collateral for such Series of Second Lien Debt,
and that all such Second Liens will be enforceable by the Second Lien Collateral
Trustee with respect to such Series of Second Lien Debt for the benefit of all
Second Lien Secured Parties equally and ratably;

(b) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative are bound by the provisions of the Intercreditor Agreement,
including the provisions relating to the ranking of Priority Liens, Second Liens
and Third Liens and the order of application of proceeds from enforcement of
Priority Liens, Second Liens and Third Liens; and

(c) the New Representative and each holder of Obligations in respect of the
Series of Second Lien Debt for which the undersigned is acting as Second Lien
Representative appoints the Second Lien Collateral Trustee and consents to the
terms of the Intercreditor Agreement and the performance by the Second Lien
Collateral Trustee of, and directs the Second Lien Collateral Trustee to
perform, its obligations under the Intercreditor Agreement and the Second Lien
Collateral Trust Agreement, together with all such powers as are reasonably
incidental thereto.

3. Full Force and Effect of Intercreditor Agreement. Except as expressly
supplemented hereby, the Intercreditor Agreement shall remain in full force and
effect.

4. Governing Law and Miscellaneous Provisions. The provisions of Article IX of
the Intercreditor Agreement will apply with like effect to this Priority
Confirmation Joinder.

5. Expenses. W&T agree to reimburse each Secured Debt Representative for its
reasonable out of pocket expenses in connection with this Priority Confirmation
Joinder, including the reasonable fees, other charges and disbursements of
counsel.

6. Concerning the New Representative. Wilmington Trust, National Association is
delivering this Priority Confirmation Joinder solely in its capacity as Second
Lien Trustee under the Second Lien Indenture and Second Lien Collateral Trustee
under the Second Lien Collateral Trust Agreement and shall be entitled to all of
the rights, privileges and immunities in the Second Lien Indenture and the
Second Lien Collateral Trust Agreement as though fully set forth herein.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Priority Confirmation
Joinder to be executed by their respective officers or representatives as of
October 18, 2018.

 

Wilmington Trust, National Association, as Second Lien Trustee under the
Indenture dated as of October 18, 2018

By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

 

Wilmington Trust, National Association, as Second Lien Collateral Trustee under
the Collateral Trust Agreement dated as of October 18, 2018

 

By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

The following Priority Lien Agents hereby acknowledge receipt of this Priority
Confirmation Joinder.

 

Toronto Dominion (Texas) LLC as Priority Lien Agent

 

By:  

/s/ John David

Name:   John David Title:   Managing Director

 

Cortland Capital Market Services LLC, as Priority Lien Agent

 

By:  

/s/ Matthew Trybula

Name:   Matthew Trybula Title:   Associate Counsel

 

3



--------------------------------------------------------------------------------

The Second Lien Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder.

 

Wilmington Trust, National Association, as Second Lien Trustee under the
Indenture dated as of September 7, 2016

 

By:  

/s/ Shawn Goffinet

Name:   Shawn Goffinet Title:   Assistant Vice President

The Third Lien Trustee hereby acknowledges receipt of this Priority Confirmation
Joinder.

 

Wilmington Trust, National Association, as Third Lien Trustee under the
Indenture dated as of September 7, 2016

 

By:  

/s/ Shawn Goffinet

Name:

 

Shawn Goffinet

Title:

 

Assistant Vice President

The Second Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

Morgan Stanley Senior Funding, Inc. as Second Lien Collateral Trustee under the
Collateral Trust Agreement dated May 11, 2015

 

By:  

/s/ Chance Moreland

Name:

 

Chance Moreland

Title:

 

Authorized Signatory

The Third Lien Collateral Trustee hereby acknowledges receipt of this Priority
Confirmation Joinder:

 

Wilmington Trust, National Association as Third Lien Collateral Trustee

 

By:  

/s/ Shawn Goffinet

Name:

 

Shawn Goffinet

Title:

 

Assistant Vice President

 

4



--------------------------------------------------------------------------------

Acknowledged and Agreed to by: W&T OFFSHORE, INC., as Borrower

 

By:  

/s/ Janet Yang

Name:   Janet Yang Title:   Vice President, Acting Chief Financial Officer and
Chief Accounting Officer

 

5